Citation Nr: 1439945	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable initial rating for asbestosis, to include whether chronic obstructive pulmonary disease is secondary to asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran and his wife testified at a videoconference hearing held before the undersigned Veterans Law Judge. A copy of the transcript of the hearing is of record.  

In light of the evidence presented, the Board notes that the question of whether chronic obstructive pulmonary disease is secondary to the service connected asbestosis is intertwined with the claim for an increased initial rating.  The issue on the cover page has been revised as accordingly.

The issue of entitlement to aid and attendance has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected asbestosis is worse than currently rated, and more specifically, that it requires oxygen therapy.  

The record shows that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), in addition to asbestos-related disease.  He was afforded a VA examination in October 2012, and addendum opinions were obtained in November 2012 and September 2013, which indicate that the Veteran's current respiratory or lung problems, which require oxygen therapy, are the result of his nonservice-connected COPD, cardiac problems, smoking, and weight, and not attributable to the Veteran's asbestosis.  However, the Veteran argues that his lung symptoms are attributable, at least in part, to asbestosis, which he asserts preceded his COPD.  He has submitted private records showing asbestos-related findings as early as 1992, at which time he was experiencing shortness of breath, as well as statements from his private pulmonologist.  The Board also notes that there is some medical evidence to support his assertion.  A September 2005 private radiology report shows findings of asbestos-related disease with prominent calcified pleural plaques, and a private January 2006 pulmonary function report shows an assessment of severe reduction in diffusing capacity with differential diagnosis, including interstitial lung disease. 

In April 2013, the Veteran submitted a statement from his physician stating a belief that the Veteran's COPD is due to service-connected asbestosis.  However, that opinion did not provide a sufficient rationale for the conclusion, especially in light of the Veteran's smoking history. 

Given the complexity of the Veteran's pulmonary problems, as well as the additional private records received since the October 2012 examination, the Board finds that remand is necessary to obtain an expert opinion that considers the evidence as a whole and explains the reasoning for any conclusions reached.

Moreover, as the evaluation to be assigned to asbestosis requires differentiation of the symptoms attributable to his service-connected asbestosis versus nonservice-connected COPD, and there is a medical opinion linking the COPD to asbestosis, the Board finds that the question of secondary service connection for COPD is intertwined with the claim on appeal.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice pursuant to the Veterans Claims Assistance Act on the information and evidence necessary to substantiate a claim for service connection on a secondary basis. 

2.  After the above development is completed to the extent possible, forward the claims file to a VA pulmonologist to obtain an opinion as to whether the Veteran's current lung symptoms are attributable, in any part, to his service-connected asbestosis.  If a new examination is deemed necessary to respond to the questions, one should be scheduled. 

Following review of the claims file, the pulmonologist should respond to the following:

a. Identify which pulmonary symptomatology, if any, is attributable to the Veteran's asbestosis.  If specific pulmonary test findings are better indicators of the impairment from asbestosis, the examiner should state such.  If the pulmonologist finds that the asbestosis    is causing pulmonary symptoms that cannot be distinguished from the nonservice-connected COPD  or cardiac problems, the physician should state such.  
b. Is the Veteran's nonservice connected COPD at least as likely as not (50% probability or greater) caused by the Veteran's asbestosis?  Please explain why or why not.  
c. If not caused by asbestosis, is the Veteran's nonservice connected COPD permanently worsened beyond normal progression by the service-connected asbestosis?  Please explain why or why not.  If the COPD is permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation of the COPD attributable to the asbestosis.

The examiner should explain the basis for the conclusions reached.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the development requested above as well as any additional development deemed necessary has been completed, the claim for secondary service connection for COPD should be adjudicated. 

4.  If the claim for an increased rating for asbestosis and the claim for service connection for COPD are denied, the AOJ should issue a supplemental statement of the case, that includes the pertinent laws governing secondary service connection, and the Veteran and his representative should be given an appropriate period to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



